Granger, J.
The defendant was convicted of the crime of an assault with intent to commit a rape, and he appeals to this court. The cause has before been submitted here, and the submission set aside, at the instance of defendant, or those acting in his interest, in the hope that we might be favored with a brief and argument in his behalf. The submission at this term is at his written request, but without brief or argument for either party. We have given to the record a careful examination, as the law requires, and we discover nothing like reversible error. The charge of the court was eminently fair to the defendant, and the testimony unquestionably sustains the verdict. The statute penalty for such an offense is imprisonment in the penitentiary for a'period not exceeding twenty years. The court has a wide range of discretion in imposing penalties for this offense, and .the circumstances of each particular case must largely control the extent of the punishment. Barring the disgusting features of such an offense, even in its mildest form, and the circumstances of this case are not aggravating. It is true, the assault was upon a child of tender years, meriting, perhaps, a higher degree of punishment than if upon a person older, with the other *107circumstances the same. In its facts it is but an ordinary-case, and the punishment should be graded accordingly. The judgment of the district court is that the defendant be confined at hard labor in the penitentiary for a period of fifteen years. We think this disproportionate, and the judgment of the district court is so modified as to make the term of imprisonment ten years.
Modified and Affirmed.